Exhibit 10.1

 

**Information contained in portions of this Exhibit have been redacted because
the Company has determined that such information (i) is not material and (ii)
would likely cause competitive harm to the Company if it were to be publicly
disclosed.  Information redacted from this Exhibit has been marked by the
following [**].

 

[logo.jpg]

 

Agreement # TG-042720-1

 

SUPPLY AGREEMENT

 

 

This Supply Agreement (this “Agreement”), effective as of April 22, 2020 (the
“Effective Date”) by and between ImmuneCyte Life Sciences Inc., having its
principal place of business at 185 Technology Dr. #150, Irvine, CA 92618
(“Supplier”), and ThermoGenesis Corp. having its principal place of business at
2711 Citrus Road, Rancho Cordova, CA 95742 (“Thermo”).

 

Supplier sells SARS-CoV-2(COVID-19) IgM/IgG Antibody Fast Detection Kit
(Colloidal Gold). Thermo desires to have Supplier provide the Products listed on
Exhibit A to this Agreement (“Products”) for use as Thermo’s own products
intended for worldwide distribution. Thermo will apply for proper regulatory
approval and purchase the Products from Supplier, and Supplier desires to sell
Products to Thermo under the terms and subject to the conditions set forth
herein.

 

Supplier also wishes that, from time to time, Thermo distribute Product to
Supplier customers. Thermo desires to distribute Product to Supplier’s customers
and when doing so, Thermo will sell the product at the price stipulated by the
Supplier and provide a commission back to the Supplier.

 

The parties hereto agree as follows:

 

1.     Supply Terms:

 

  1.1 Term:     The initial term of this Agreement shall be for a period of 1
(one) year commencing on the Effective Date and expiring on the first
anniversary of such date (the “Initial Term”). The initial term shall be
extended thereafter for additional successive one-year periods, unless any party
notifies the others at least 30 days prior to the end of the then current term
of its intent not to extend or of its intent to change pricing or other material
terms of this Agreement and such change is not acceptable to the other parties
(each, a “Renewal Term”, and together with the Initial Term, the “Term”).      
 

1.2

Field of Use: Thermo wishes to utilize the Products supplied for in vitro
qualitative detection of IgM and IgG antibodies in human serum, plasma or whole
blood.

 

 

1.3

Exclusivity: The Field of Use is exclusive to Thermo

 

 

--------------------------------------------------------------------------------

 

 

  1.4 Purchase Volume:     During each contract year Thermo will provide a
forecasted quantity of Products to be purchased per quarter and will update the
forecast on a quarterly basis.         1.5 Price:     Thermo shall for each
Product pay the per unit price set forth in Exhibit A for such Product as
stipulated and agree upon between Thermo, and Supplier.         1.6 Invoices and
Payments:      At the time of shipment of Products, Supplier shall invoice
Thermo for the Products shipped to the location or locations designated by
Thermo. Invoices will have 30 day terms; however due to the urgency of the
receipt of kits, prepayment of the invoice may be required.         1.7 Timing
and Delivery:     Product in Exhibit A to be available in the timetable as
stated in the exhibit. Any delivery and shipping schedule are the best estimate
possible based on conditions existing at the time of the order. Title and risk
of loss shall pass to Thermo at receiving facility.         1.8 Supplier
Performance:     Product is expected to arrive to Thermo on time as stated, due
date, on the purchase order confirmation. All product will be shipped with the
appropriate documentation and part markings. Supplier is expected to respond to
requests within 24 hours and responds to urgent requests within 2 hours and is
responsive to improvements in products and services.

 

 

1.9

Distribution: Thermo shall provide distribution of Product to Supplier’s
customers directly from Thermo inventory. Thermo will sell Product at the price
stipulated by the Supplier and provide a commission to the Supplier for product
sold as set forth in Exhibit C.

 

2.     Quality, Warranties and Returns:

 

  2.1 Conformance to specifications:     Supplier warrants that, at the time of
shipment by Supplier, all Products supplied hereunder will conform to the
product description stated in Supplier’s product literature. In no event shall
Supplier, however, be liable for any Product altered by someone other than
Supplier or for a Product subjected to misuse, abuse, improper installation,
application, operation, maintenance or repair, alteration, accident, or
negligence in use, storage, transportation or handling. The warranties in this
Agreement run solely to Thermo.        

2.2

Quality Control: Supplier shall maintain an objective quality program for all
Goods and/or Services in accordance with any general specification set forth.
Supplier shall, upon Thermo’s request, provide Thermo with a copy of Supplier’s
quality program and supporting test documentation.

 

 

2.3

Right to Inspect: Thermo has the right to inspect and audit, at Suppliers plant
or at Suppliers vendor’s or subcontractor’s plant, the goods and associated
manufacturing processes. Thermo’s inspection and quality audit may be made at
any time for any reason reasonably related to Product being supplied. Supplier
will inform its vendors and subcontractors of Thermo’s right to inspect and
audit and, if necessary, use all reasonable efforts to secure such rights for
Thermo.

 

2

--------------------------------------------------------------------------------

 

 

  2.4 Returns:     If Products do not conform to the warranty contained in
Section 2.1 above, then Thermo shall, be entitled to return the nonconforming
Products to Supplier, but only after having requested and received a return
goods authorization number from Supplier and after affording Supplier, if
Supplier so requests, the opportunity to inspect the Product alleged to be
defective prior to its return. Supplier shall, at Supplier’s option, either
replace the nonconforming Products or refund the purchase price of any such
Product found to be nonconforming; provided, however, that (x) the foregoing
shall be Thermo’s sole remedy with respect to such Products, (y) Thermo shall be
entitled to such remedies only if written notice of such nonconformance is
received by Supplier within 45 days of the date of Supplier’s invoice for the
Product to which the claim relates and (z) Supplier’s liability with respect to
Products which do not conform to such warranty shall always be limited to the
purchase price paid by Thermo for such non-conforming Products.         2.5
Compliance with applicable laws and regulations:     Each of Supplier and Thermo
warrants to the other that (a) its execution of this Agreement and consummation
of the transactions contemplated hereby and its activities hereunder, including
in the case of Supplier the Products, and in the case of Thermo its sale of
Products incorporating the Products, conforms and shall conform in all material
respects to all applicable laws, regulations and approvals; and (b) in the case
of Supplier, to its knowledge, neither the manufacture or sale of the Products
or any other activities required to be taken by Supplier hereunder or in
conjunction hereto, and in the case of Thermo, to its knowledge, neither the
manufacture or sale of products incorporating the Products, or any other
activities required to be taken by Thermo hereunder or in conjunction hereto
will involve any infringement of any existing patent, trademark, copyright or
other intellectual property right, nor has any notice been received of any
claimed infringement (including, without limitation, patent, trademark or
copyright infringement) in connection thereto.         2.6
Warranty:     Supplier warrants that the Product will meet the Specifications at
the time of delivery and until their expiration date. Failure of Product to
perform for reasons other than manufacturing defects such as accident, misuse or
failure to use product as intended is excluded from Warranty coverage.        
2.7 Sole remedy:     The sole and exclusive remedies of Thermo in connection
with this Agreement, including for breach by Supplier of the above warranties,
shall be limited to the remedies provided in sections 2.2 and 2.4 above.        
2.8 Limitation of Liability:     In no event shall Suppliers liability in
connection with this Agreement include any special, indirect, incidental or
consequential losses or damages or any rework or remanufacturing costs, or lost
Product costs (other than the costs of the Product supplied by Supplier) nor
exceed the payments received by Supplier under this Agreement, whether arising
out of or in connection with the manufacture, packaging, delivery, storage, use,
misuse, or non-use of the Products or any other cause whatsoever, even if
Supplier shall have been advised of the possibility of such potential loss or
damage. Any Product representations or warranties made by any person or entity,
including employees or employee representatives of Supplier or Thermo, that are
inconsistent or in excess of the Product representations or warranties contained
herein shall be disregarded and shall not be binding upon Supplier or its
third-party suppliers.

 

3

--------------------------------------------------------------------------------

 

 

  2.9 Unauthorized representation:     Thermo has no authorization to make any
representation, statement or warranty on behalf of Supplier relating to any
Products sold hereunder. If Thermo nevertheless, does make any such unauthorized
representation, statement or warranty, the sole responsibility and liability
therefor shall be that of Thermo. Thermo hereby indemnifies Supplier for any
losses or damages (including reasonable legal and other fees) suffered or
incurred by Supplier in connection with or as a result of Thermo’s or its
employees’ or agents’ activities hereunder, including their representations or
warranties regarding the Products which are inconsistent with or in excess to
the representations and warranties contained herein and their alteration of or
misuse or improper use of the Products, their breaches of the representations,
warranties or covenants contained in this Agreement, their possession or use of
the Products, and their manufacture or sale or the use of Thermo products which
incorporate or integrate the Products, including third party claims that the
Thermo products which incorporate or integrate the Products infringe the
intellectual property rights of such third party, provided, however, that Thermo
shall not be obligated to indemnify Supplier hereunder to the extent the losses
or damages are due to a defect in the Products (as supplied by Supplier) or the
Products themselves (as supplied by Supplier) violating the intellectual
property rights of the third party.

   

3.

Termination:

 

  3.1 Consequences of breach and rights to cure:     Either party has the right
to terminate this Agreement upon material breach by the other party upon 60 days
written notice. If, by its nature, the breach cannot be cured within said 60
days, and the breaching party is proceeding diligently to effect a cure of such
breach, then this Agreement may not be terminated for an additional 60 days or
until such time as the breaching party ceases to in good faith effect a cure,
whichever is shorter.           In the event that Supplier discontinues
manufacture of Product, Thermo shall have the right to purchase up to 24 months
of Products (based on Thermo’s reasonable forecast of annual usage) at the
then-current price, provided it delivers purchase orders within 45 days of
receipt of Thermo’s notice and takes delivery of the Product as soon as it is
produced.         3.2 Bankruptcy:     Either party may terminate this Agreement
upon two days prior written notice to the other party if the other party (a)
voluntary or involuntarily, is placed in bankruptcy, (b) enters into a
reorganization for the benefit of creditors or similar arrangement in equity, or
(c) admits in writing its inability to pay its debts as they become due.

 

4

--------------------------------------------------------------------------------

 

 

  3.3 Consequences of Termination/Expiration:     The termination or expiration
of this Agreement shall not affect Thermo’s obligation to pay for Products
delivered prior to the effective date of the termination nor shall it affect
Sections 1.2, 2, 3.3, and 4 of this Agreement, which shall survive such
termination or expiration.

 

4.     General Provisions:

 

 

4.1

Notice: Written notice required by this Agreement will be sent certified mail,
return receipt requested, by email (confirmed by mail) or by overnight courier,
to each party at their registered address set forth in this agreement hereto or
to such other addresses as the party may in writing designate from time to time.
Such notices shall be deemed effective (i) in the case of email on the date of
such delivery if confirmation of receipt is received by sender during business
hours on a business day at the location of the addressee or, if not so delivered
during business hours on a business day, the first business day thereafter; (ii)
in the case of delivery by nationally recognized overnight courier, on the first
business day following dispatch at the location of the addressee; and (iii) in
the case of mailing, on the tenth business day following such mailing. A
business day is a day on which banks are not required to close at the location
to which a notice or other communication is addressed

 

 

4.2

Force Majeure: Whenever performance by Supplier or Thermo of any of their
respective obligations hereunder, other than the obligation to make payment of
money due, is substantially prevented by reason of any act of God, strike,
lock-out, or other industrial or transportation disturbance, fire, lack of
materials, law, regulation or ordinance, war or war conditions, or by reason of
any other matter beyond such party’s reasonable control, then such performance
shall be excused, suspended during the continuation of such prevention and for a
reasonable time thereafter, delayed, or adjusted accordingly.

 

 

4.3

Non-Waiver: The failure of either party to enforce at any time any of the
provisions of this Agreement or any rights in respect thereto shall, in no way,
be considered to be a waiver of such provision or rights, or in any way to
affect the validity of the Agreement.

 

 

4.4

Entire Agreement: This Agreement (including all Exhibits hereto) constitutes the
entire agreement between the parties hereto and supersedes all prior agreements
and understandings, oral and written, between the parties relating to the
subject matter hereof. This Agreement shall be binding on the parties and their
successors and permitted assigns. No change, addition to or waiver of any of the
terms of this Agreement shall be binding as to the parties hereto unless
approved in writing by the parties hereto or their authorized representatives.

 

5

--------------------------------------------------------------------------------

 

 

 

4.5

Confidentiality: If Supplier discloses or grants Thermo access to any research,
development, technical, economic, or other business information or know-how of a
confidential nature, whether reduced in writing or not, Thermo will not use or
disclose any such information to any other person or company at any time,
without Supplier’s prior written consent. In the event that Supplier and Thermo
have entered into a separate confidentiality agreement, the terms and conditions
of such agreement shall take precedence over the terms of this paragraph.

 

 

4.6

Independent Contractor: Thermo’s status shall be that of independent contractor
and this Agreement shall not be deemed to create a partnership or joint venture
between the parties.

 

 

4.7

Governing Law; Venue: This Agreement shall be governed by the laws of the State
of California, regardless of conflict of law principles therein. Sole
jurisdiction and venue for actions related to this Agreement shall be the state
and federal courts located in California. Both parties consent to the
jurisdiction of such courts and agree that process may be served in the manner
allowed by either U.S. federal law or California law.

 

 

4.8

Assignment: Thermo may not assign its rights or obligations hereunder, without
Supplier’s prior written consent, except to its affiliates, provided that in the
case of such assignment to affiliates Thermo remains secondarily liable.

 

 

4.9

Severability: This Agreement is subject to the restrictions, limitations, terms
and conditions of all applicable laws and governmental regulations, approvals
and clearances. If any term or provision of this Agreement shall for any reason
be held invalid, illegal or unenforceable in any respect such invalidity,
illegality or unenforceability shall not affect any other term or provision
hereof, and this Agreement shall be interpreted and construed as if such term or
provision, to the extent the same shall have been held to be invalid, illegal or
unenforceable, had never been contained herein.

 

 

4.10

Counterparts: This Agreement may be executed in one or more counterparts, and
each by email, and each of which shall be deemed an original, but all of which
together shall constitute the same instrument.

 

6

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year above written.

 

ThermoGenesis Corp.

2711 Citrus Road

Rancho Cordova, CA 95742

USA

 

By: /s/ Mindy Wilke-Douglas

(Authorized Officer)

 

Date Signed: 4/27/2020

 

 

ImmuneCyte Life Sciences, Inc.

185 Technology Dr. #150

Irvine, CA 92618

USA

 

By: /s/ Joseph Shen

(Authorized Officer)

 

Date Signed: 4/27/2020

 

7

--------------------------------------------------------------------------------

 

 

Exhibit A

Product Pricing

 

 

SARS-CoV-2(COVID-19) IgM/IgG Antibody Fast Detection Kit (Colloidal Gold)

 

20 Tests/Kit @ $[**]/Test or $[**]/Kit (Price is in US Dollars)

 

 

 

--------------------------------------------------------------------------------

 

 

Exhibit B

Product Quantity

 

SARS-CoV-2(COVID-19) IgM/IgG Antibody Fast Detection Kit (Colloidal Gold)

 

20 Tests/Kit

 

 

 

Q2 2020 – [**]

 

Q3 2020 - [**]

 

Q4 2020 - [**]

 

Q1 2021 - [**]

 

 

--------------------------------------------------------------------------------

 

 

Exhibit C

Product Distribution

 

 

●

Cost of Goods for each kit is $[**].

 

●

Commission is provided to ImmuneCyte at the rate of [**]%,

 

 

Customer Price

(Per Kit)

 COGS

(Per Kit)

Sales Commission

to ImmuneCyte

Commission

Rate

ThermoGenesis Revenue 

(Subtract COGS)

$[**]

$[**]

$[**]

[**]%

$[**]

$[**]

$[**]

$[**]

[**]%

$[**]

$[**]

$[**]

$[**]

[**]%

$[**]

$[**]

$[**]

$[**]

[**]%

$[**]

 

 